Case: 22-50246    Document: 00516587377       Page: 1    Date Filed: 12/22/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                               No. 22-50246
                             Summary Calendar                           FILED
                                                                December 22, 2022
                                                                   Lyle W. Cayce
   Nancy Alanis,                                                        Clerk

                                                        Plaintiff—Appellant,

                                    versus

   Wells Fargo Bank, N.A.; Wells Fargo Bank, National
   Association, As Trustee for The Pooling and Servicing
   Agreement Dated as of October 1, 2006 Securitized
   Asset Backed Receivables LLC Trust 2006-NC3 Mortgage
   Pass-Through Certificates, Series 2006-NC3; Mackie
   Wolf Zientz & Mann, P.C, As Debt Collector; Mark D.
   Cronenwett; Richard Dwayne Danner,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                             USDC 5:21-CV-1261
Case: 22-50246      Document: 00516587377           Page: 2    Date Filed: 12/22/2022

                                     No. 22-50246


   Before Jones, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Nancy Alanis appeals the district court’s orders (1) granting
   Defendants’ motions to dismiss and denying her motion to amend her
   complaint, (2) granting Defendants’ motion to declare her a vexatious
   litigant, and (3) denying her motion to alter the judgment. Alanis’s dismissed
   suit is at least her sixth in eleven years against Defendants and her second in
   federal court. All concern the same foreclosure dispute.
          The court has carefully considered this appeal in light of the briefs, the
   record, and the opinions of the district court. Having done so, we find no
   reversible error of fact or law and AFFIRM for essentially the reasons stated
   in the district court’s thorough and well-reasoned opinions.
          Accordingly, Alanis’s numerous pending motions are DENIED AS
   MOOT.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2